DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-4 are currently under examination. Claims 5-19 are withdrawn from consideration. Claims 1 and 3-4 are amended.
Previous Grounds of Rejection
In the light of the amendments, the rejection under improper Markush Grouping is amended as set forth below.
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to claims 1-4 is withdrawn.
In the light of the amendments, the rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zotto et al. (Organometallics, 26, 2007, 5636-5642) with respect to claims 1-4 is withdrawn.
In the light of the amendments, the rejection under 35 U.S.C. 103(a) as being unpatentable over Morris et al. (Inorganic Chemistry, 49, 2010, 1094-1102) is withdrawn.
Amended & New Grounds of Rejections
Improper Markush Grouping Rejection
Claims 1-4 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 712-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
The compounds encompass 6-member heterocyclic rings compounds, such as (a) 6-member saturated mono-N-atom containing compounds with substituted or all kinds of substitutions of X functional groups,  6-member saturated two-N-toms containing compounds with all kinds of substitutions of X functional groups,  6-member saturated three-N containing compounds with all kinds of substitutions of X functional groups;
(b) 6-member with one double bond mono-N-atom containing compounds with substituted or all kinds of substitutions of X functional groups,  6-member one double bond two-N-toms containing compounds with all kinds of substitutions of X functional groups,  6-member one double bond of three-N containing compounds with all kinds of substitutions of X functional groups;
(c) 6-member with two double bonds mono-N-atom containing compounds with substituted or all kinds of substitutions of X functional groups,  6-member two double bonds two-N-toms containing compounds with all kinds of substitutions of X functional groups,  6-member two double bonds of three-N containing compounds with all kinds of substitutions of X functional groups;
(d) 6-member with three double bond mono-N-atom containing compounds with substituted or all kinds of substitutions of X functional groups,  6-member three double 
(e) Above 6-member-cyclic N-containing compounds with many independently varying elements such as R1-5 groups, Z group, and repeat units a, m and n.
The members of the recited Markush group are so disparate chemically as not to be members of a recognized chemical class of compounds, but, in fact represent a plurality of classes 6-member-cyclic nitrogen atoms containing compounds having saturated, mono-, di-, or tri-double bonds. 
In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. 
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The definitions for µN recited in formula (III) in claim 1 is missing.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112, second paragraph, for the reasons set forth above.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 02/17/2021 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN

Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732